DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument filed 10/14/2021, with respect to the rejection(s) of claim(s) 1 and 9 using Plavnik (US 2010/0199510) to disclose “a retained fluid” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Plavnik (US 2016/0025411).
Applicant's arguments filed with respect to dependent claims now depending from allowable independent claims have been fully considered but they are not persuasive.  Please see the rejection of independent claims 1 and 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7-9, 12, 13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plavnik (US 2016/0025411).
As for claims 1, 4, 5, 7 and 8, Plavnik shows an apparatus for dehydration of water containing material comprising: an ultrasound emitter (205, 217, fig. 2A); an ultrasound transmission platform that directly or indirectly supports said material (215, [0098]); a fluid retained between said emitter and said platform, through which ultrasound energy is transferred (216, fig. 2A, supplies air, a portion of which remains trapped under 215); a gas stream device that directs drying gas to said material (102a, fig. 1); further comprising a heat exchanger for cooling of said fluid (103, 111, fig. 1); wherein said heat exchanger enables said fluid to be cooled to a temperature below freezing temperature of water at pressure to which said material is exposed [0084]; wherein said platform comprises perforations in fluid communication with said gas stream device to enable drying gas to be directed to said material through said platform (215, [0098]); wherein said perforations are located within grooves, channels or indentations within said platform that serve to increase surface area of said material to which drying gas is exposed (215, fig. 2A, perforations illustrated above open channel area).
As for claims 9, 12, 13, 15-17 and 20, Plavnik shows a method of dehydration of water containing material comprising locating the material either directly or indirectly on an ultrasound transmission platform of a dehydration apparatus that comprises: an ultrasound emitter (205, 217, fig. 2A); a fluid retained between said emitter and said .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Plavnik as applied to claims 1 and 9 above, and further in view of in view of Gallego Juarez (US 6,233,844).
Plavnike discloses the claimed invention except for a housing to prevent or reduce escape of drying gas; further comprising a vacuum pump for exposing said material to a partial vacuum.  Gallego Juarez teaches a housing to prevent or reduce escape of drying gas (fig. 1); further comprising a vacuum pump for exposing said material to a partial vacuum (12, fig. 1, creates partial vacuum at the exhaust outlet illustrated in the upper, right corner) in order to increase the thermal efficiency of the drying operation.  Plavnik would benefit equally from increasing the thermal efficiency of the drying operation.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Plavnik with a housing to prevent or reduce escape of drying gas; further comprising a vacuum pump for exposing said material to a partial vacuum as taught by Gallego Juarez in order to increase the thermal efficiency of the drying operation.  
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Plavnik as to claims 2 and 9 above and further in view of Park (US 2011/0271548).
Plavnik discloses the claimed invention except for a de-humidifier for extracting water from drying gas after exposure to said material.  Park teaches a de-humidifier for extracting water from drying gas after exposure to said material (303, fig. 1, [0049]) in order to remove water from the drying air without changing thermal properties of the fluid.  Plavnik would benefit equally from removing water from the drying air without changing thermal properties of the fluid.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Plavnik with a de-humidifier for extracting water from drying gas after exposure to said material as taught by Park in order to remove water from the drying air without changing thermal properties of the fluid.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plavnik as to claim 9 above and further in view of Ware (US 2002/0040643).
Plavnik discloses said material is pre-treated by immersion before dehydration in an [water] emulsion by locating a vessel containing said emulsion and said material directly or indirectly on said ultrasound transmission platform and exposing the emulsion and said material to ultrasonic energy for a time and under suitable conditions to achieve a level of disruption to surface structure of said material to thereby enhance moisture transfer during subsequent dehydration (Plavnik ‘411, 724, fig. 7, [0243], water); wherein said material is immersed in osmotic solution to aid dehydration, comprising locating a vessel comprising said osmotic solution and said material directly or indirectly on said ultrasound transmission platform and exposing said osmotic solution and the said material to ultrasonic energy (Plavnik ‘411, 724, fig. 7, [0243], water is osmotic) and the claimed invention except for said material is pre-treated by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762